

115 HR 3039 IH: San Gabriel Mountains Forever Act of 2017
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3039IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Ms. Judy Chu of California (for herself and Mr. Schiff) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate certain Federal lands in the State of California as wilderness areas and as components
			 of the National Wilderness Preservation System, to designate portions of
			 the San Gabriel River and Little Rock Creek in that State as components of
			 the National Wild and Scenic Rivers System, and for other purposes.
	
		1.Short title; definitions
 (a)Short titleThis Act may be cited as the San Gabriel Mountains Forever Act of 2017. (b)DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of Agriculture. (2)StateThe term State means the State of California.
				2.Designation of wilderness, Angeles National Forest, California
 (a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following National Forest System lands in the State are designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Condor peak wildernessCertain Federal land in the Angeles National Forest, comprising approximately 8,417 acres, as generally depicted on the map entitled Condor Peak Wilderness—Proposed and dated _____, which shall be known as the Condor Peak Wilderness.
 (2)San gabriel wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 2,027 acres, as generally depicted on the map entitled San Gabriel Wilderness Additions and dated _____, which is incorporated in, and considered to be a part of, the San Gabriel Wilderness designated by Public Law 90–318 (16 U.S.C. 1132 note; 82 Stat. 131).
 (3)Sheep mountain wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 13,851 acres, as generally depicted on the map entitled Sheep Mountain Wilderness Additions and dated _____, which is incorporated in, and considered to be a part of, the Sheep Mountain Wilderness designated by section 101(a)(29) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425; 98 Stat. 1623).
 (4)Yerba buena wildernessCertain Federal land in the Angeles National Forest, comprising approximately 6,774 acres, as generally depicted on the map entitled Yerba Buena Wilderness—Proposed and dated _____, which shall be known as the Yerba Buena Wilderness.
				(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the wilderness areas and wilderness additions designated by subsection (a) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
				3.Administration of wilderness
 (a)In generalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 2 shall be administered by the Secretary in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.
			(b)Fire management and related activities
 (1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by section 2 as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (2)Funding prioritiesNothing in this Act limits funding for fire and fuels management in the wilderness areas or wilderness additions designated by section 2.
 (3)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local fire management plans that apply to the land designated as a wilderness area or wilderness addition by section 2.
 (4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas and wilderness additions designated by section 2, the Secretary shall—
 (A)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and
 (B)enter into agreements with appropriate State or local firefighting agencies. (c)GrazingThe grazing of livestock in the wilderness areas or wilderness additions designated by section 2, if established before the date of enactment of this Act, shall be administered in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).
				(d)Fish and wildlife
 (1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.
				(2)Management activities
 (A)In generalIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas and wilderness additions designated by section 2, if the management activities are—
 (i)consistent with relevant wilderness management plans; and (ii)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405.
 (B)InclusionsManagement activities under subparagraph (A) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values while causing the minimum impact necessary to accomplish those tasks.
 (C)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies, such as those established in Appendix B of House Report 101–405, the State may use aircraft (including helicopters) in the wilderness areas and wilderness additions designated by section 2 to survey, capture, transplant, monitor, and provide water for wildlife populations, including bighorn sheep.
					(e)Buffer zones
 (1)In generalCongress does not intend for the designation of wilderness areas or wilderness additions by section 2 to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition.
 (2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area or wilderness addition designated by section 2 shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area or addition.
 (f)Military activitiesNothing in this Act precludes— (1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 2;
 (2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 2; or
 (3)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by section 2.
 (g)HorsesNothing in this Act precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as a wilderness area or wilderness addition by section 2—
 (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
 (h)Law enforcementNothing in this Act precludes law enforcement and drug interdiction efforts within the wilderness areas and wilderness additions designated by section 2 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
 (i)WithdrawalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 2 are withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral materials and geothermal leasing laws. (j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or wilderness addition designated by section 2 that is acquired by the United States shall—
 (1)become part of the wilderness area in which the land is located; and (2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
 (k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas or wilderness additions designated by section 2 if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
			4.Designation of wild and scenic rivers
 (a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (213)East fork san gabriel river, CaliforniaThe following segments of the East Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:
 (A)The 10-mile segment from the confluence of the Prairie Fork and Vincent Gulch to 100 yards upstream of the Heaton Flats trailhead and day use area, as a wild river.
 (B)The 2.7-mile segment from 100 yards upstream of the Heaton Flats trailhead and day use area to 100 yards upstream of the confluence with Williams Canyon, as a recreational river.
 (214)North fork san gabriel river, CaliforniaThe 4.3-mile segment of the North Fork San Gabriel River from the confluence with Cloudburst Canyon to .25 miles upstream of the confluence with the West Fork San Gabriel River, to be administered by the Secretary of Agriculture as a recreational river.
 (215)West fork san gabriel river, californiaThe following segments of the West Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:
 (A)The 6.7-mile segment from 0.25 miles downstream of its source near Red Box Gap in section 14, T2N, R12W, to the confluence with the unnamed tributary .25 miles downstream of the power lines in section 22, T2N, R11W, as a recreational river.
 (B)The 1.6-mile segment of the West Fork from 0.25 miles downstream of the powerlines in section 22, T2N, R11W, to the confluence with Bobcat Canyon, as a wild river.
 (216)Little rock creek, CaliforniaThe following segments of Little Rock Creek and tributaries, to be administered by the Secretary of Agriculture in the following classes:
 (A)The 10.3-mile segment from its source on Mt. Williamson in section 6, T3N, R9W, to 100 yards upstream of the confluence with the South Fork Little Rock Creek, as a wild river.
 (B)The 6.6-mile segment from 100 yards upstream of the confluence with the South Fork Little Rock Creek to the confluence with Santiago Canyon, as a recreational river.
 (C)The 1-mile segment of Cooper Canyon Creek from .25 miles downstream of Highway 2 to 100 yards downstream of Cooper Canyon Campground, as a scenic river.
 (D)The 1.3-mile segment of Cooper Canyon Creek from 100 yards downstream of Cooper Canyon Campground to the confluence with Little Rock Creek, as a wild river.
 (E)The 1-mile segment of Buckhorn Creek from 100 yards downstream of the Buckhorn Campground to its confluence with Cooper Canyon Creek, as a wild river..
			(b)Water resource facilities and water use
				(1)Water resource facilities
 (A)DefinitionIn this section, the term water resource facility means— (i)irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works, including debris protection facilities, sediment placement sites, rain gauges and stream gauges, water quality facilities, recycled water pumping, conveyance distribution systems, and treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities; and
 (ii)other water diversion, storage, and carriage structures. (B)No effect on existing water resource facilitiesNothing in this section shall alter, modify, or affect—
 (i)the use, operation, maintenance, repair, construction, reconfiguration, expansion, or replacement of a water resource facility downstream of a wild and scenic river segment designated by this section, provided that the physical structures of such facilities or reservoirs shall not be located within the river areas designated in this section; or
 (ii)access to a water resource facility downstream of a wild and scenic river segment designated by this section.
 (C)No effect on new water resource facilitiesNothing in this section shall preclude the establishment of new water resource facilities (including instream sites, routes, and areas) downstream of a wild and scenic river segment designated by this section.
 (2)LimitationAny new reservation of water or new use of water pursuant to existing water rights held by the United States to fulfill the purposes of the National Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) shall be for non-consumptive instream use only within the segments designated by this section.
 (3)Existing lawNothing in this section affects the implementation of the Endangered Species Act (16 U.S.C. 1531 et seq.).
				5.Water rights
 (a)Statutory constructionNothing in this Act and no action to implement this Act— (1)shall constitute or be construed to constitute either an express or implied reservation of any water or water rights or authorizing an expansion of water use pursuant to existing water rights held by the United States with respect to the land designated as a wilderness area or wilderness addition by section 2 or land adjacent to the wild and scenic river segments designated by the amendment made by section 4;
 (2)shall affect, alter, modify or condition any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States;
 (3)shall be construed as establishing a precedent with regard to any future wilderness or wild and scenic river designations;
 (4)shall affect, alter, or modify the interpretation of, or any designation, decision or action made pursuant to, any other Act; or
 (5)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportion water among and between the State and other States.
 (b)State water lawThe Secretary shall comply with and follow the procedural and substantive requirements of the law of the State in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas and wilderness additions designated by section 2, and the wild and scenic rivers designated by the amendment made by section 4.
			